UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-06103 Investors Cash Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 3/31 Date of reporting period: 3/31/2015 ITEM 1. REPORT TO STOCKHOLDERS March 31, 2015 Annual Report to Shareholders Treasury Portfolio Deutsche U.S. Treasury Money Fund Class S (formerly DWS U.S. Treasury Money Fund Class S) Contents 3 Portfolio Management Review 7 Investment Portfolio 9 Statement of Assets and Liabilities 10 Statement of Operations 11 Statement of Changes in Net Assets 12 Financial Highlights 13 Notes to Financial Statements 20 Report of Independent Registered Public Accounting Firm 21 Information About Your Fund's Expenses 23 Tax Information 24 Other Information 25 Advisory Agreement Board Considerations and Fee Evaluation 29 Board Members and Officers This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, visit deutschefunds.com. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. An investment in this fund is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or by any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The share price of money market funds can fall below the $1.00 share price. You should not rely on or expect the Advisor to enter into support agreements or take other actions to maintain the fund's $1.00 share price. The credit quality of the fund's holdings can change rapidly in certain markets, and the default of a single holding could have an adverse impact on the fund's share price. The fund's share price can also be negatively affected during periods of high redemption pressures and/or illiquid markets. The actions of a few large investors in one class of shares of the fund may have a significant adverse effect on the share prices of all classes of shares of the fund. See the prospectus for specific details regarding the fund's risk profile. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the fund's most recent month-end performance. The 7-day current yield refers to the income paid by the fund over a 7-day period expressed as an annual percentage rate of the fund's shares outstanding. Yields fluctuate and are not guaranteed. Investment Objective The fund seeks to provide maximum current income consistent with stability of capital. Over the past 12 months, rate levels within the U.S. Treasury yield curve — including short-term money market rates — fluctuated based on varying economic reports, investors' interest rate expectations, geopolitical uncertainty and evolving U.S. Federal Reserve Board (the Fed) statements. The release of the minutes from the June 2014 Federal Open Market Committee meeting gave market participants a framework for how the Fed will end its "policy accommodation," i.e., begin to raise short-term interest rates. Near the end of 2014, positive employment and GDP figures accelerated expectations for higher rates, and short-term money market rates rose in response. In March 2015, following another strong U.S. employment report, the Fed removed the word "patient" from its statement regarding the timing of a possible rate hike. But at the same time, the Fed lowered its forecasts for U.S. growth, inflation and rate levels, and in essence, gave itself the flexibility to wait until the appropriate time for an increase in the federal funds rate from its current near-zero level. Within the Treasury money markets, continued strong demand for overnight-to-six-month securities kept those rates extremely low, while demand for six-month-to-one-year securities fluctuated. Positive Contributors to Fund Performance In the current environment, we were able to maintain a yield that was comparable with other similar money funds. Effective June 2, 2014, the fund began to operate as a Treasury-only money market fund (with no overnight repurchase agreement securities). During the period, the fund also shifted from a "barbelled" strategy to a "laddered" strategy, i.e., with a heavier weighting towards short-maturity Treasury securities for flexibility and liquidity purposes, while also utilizing six-month-to-one-year Treasury floating-rate and fixed-rate notes for added yield and interest rate protection. Negative Contributors to Fund Performance During the year ended March 31, 2015, our decision to keep a significant percentage of portfolio assets in short maturity, lower-yielding government securities cost the fund some yield, but we believe that this represented a prudent approach to maintaining a high level of portfolio quality and liquidity. Outlook and Positioning Within the Treasury money markets, based on the shrinking federal deficit and, by extension, a reduced need for the U.S. government to issue short-term debt, the current balance of tight supply and heavy demand will most likely persist for the foreseeable future. We also anticipate increased demand from non-government money market funds for Treasury money market securities. All of these technical market conditions will most likely keep yields very low throughout the one-day-to-six-month money market yield curve maturity spectrum, perhaps even after the Fed begins to increase short-term rates. We are currently anticipating that the Fed will begin to raise rates in September 2015, subject to change based on economic growth and inflation levels from now through the end of the summer. We continue to seek high credit quality within the fund. We also intend to seek to maintain our conservative investment strategies and standards. Portfolio Performance (as of March 31, 2015) Performance is historical and does not guarantee future results. Current performance may be lower or higher than the performance data quoted. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although money market funds seek to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in them. 7-Day Current Yield Treasury Portfolio — Deutsche U.S. Treasury Money Fund Class S %* Yields are historical, will fluctuate, and do not guarantee future performance. The 7-day current yield refers to the income paid by the portfolio over a 7-day period expressed as an annual percentage rate of the portfolio's shares outstanding. * The investment advisor has agreed to voluntarily waive fees/reimburse expenses. This waiver may be changed or terminated at any time without notice. Please call your financial advisor for the most current yield information. Portfolio Management Team A group of investment professionals is responsible for the day-to-day management of the fund. These investment professionals have a broad range of experience managing money market funds. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The barbell strategy involves purchasing bonds with a variety of maturities, with those maturities concentrated in the short-term and longer-term portions of the yield curve. The laddered strategy involves purchasing bonds with a variety of long- and short-term maturities at various points along the yield curve. Floating-rate securities are debt instruments with floating-rate coupons that generally reset every 30 to 90 days. While floating-rate securities are senior to equity and fixed-income securities, there is no guaranteed return of principal in case of default. Floating-rate issues often have less interest-rate risk than other fixed-income investments. Floating-rate securities are most often secured assets, generally senior to a company's secured debt, and can be transferred to debt holders, resulting in potential downside risk. Repurchase agreement (overnight repo) — an agreement between a seller and a buyer, usually of government securities, where the seller agrees to repurchase the securities at a given price and usually at a stated time. Repos are widely used money market instruments that serve as an interest-bearing, short-term "parking place" for large sums of money. The yield curve is a graphical representation of how yields on bonds of different maturities compare. Normally, yield curves slant up, as bonds with longer maturities typically offer higher yields than short-term bonds. Investment Portfolio as of March 31, 2015 Principal Amount ($) Value ($) Government & Agency Obligations 100.8% U.S. Treasury Obligations U.S. Treasury Bills: 0.005%*, 4/2/2015 0.01%*, 4/2/2015 0.021%*, 4/9/2015 0.022%*, 5/7/2015 0.023%*, 4/9/2015 0.035%*, 4/23/2015 0.127%*, 9/24/2015 U.S. Treasury Notes: 0.08%**, 1/31/2016 0.125%, 4/30/2015 0.25%, 5/15/2015 0.25%, 5/31/2015 0.25%, 7/15/2015 0.25%, 7/31/2015 0.375%, 4/15/2015 0.375%, 6/15/2015 1.25%, 8/31/2015 1.25%, 10/31/2015 1.75%, 7/31/2015 2.0%, 1/31/2016 2.125%, 5/31/2015 2.5%, 4/30/2015 % of Net Assets Value ($) Total Investment Portfolio (Cost $3,204,976,685)† Other Assets and Liabilities, Net ) ) Net Assets * Annualized yield at time of purchase; not a coupon rate. ** Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of March 31, 2015. † The cost for federal income tax purposes was $3,204,976,685. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. Securities held by the Portfolio are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of March 31, 2015 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Government & Agency Obligations (a) $
